Opinion by
White, P. J.
§ 361. Penalty for refusal to deliver shipper bill of lading; shipper may maintain suit for. This is an action under article 280 of the Revised Statutes, brought by appellee to recover of appellant $500 penalty for refusing to execute and deliver to him a bill of lading for cotton delivered by him. to appellant’s agent at Highland station, to be carried on appellant’s line of railway to Galveston. He recovered judgment for such penalty and costs. Held: Article 280 of the Revised Statutes does not limit the right of recovery in cases arising thereunder to the owner of the goods, but gives such right to the shipper, whether he be the owner or not. It is unlike article 2Y9 of the Revised.Statutes, which limits the right to recover the penalty therein prescribed to the owner of the goods. In this case the action was maintainable by appellee in his right as shipper of the cotton; but even if he could not maintain it in such right, the evidence shows that he was also the owner of the cotton.
Affirmed.